Citation Nr: 1414818	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1971.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a March 2012 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Veteran has waived RO consideration of all evidence received subsequent to certification of his appeal to the Board.  See March 2012 Waiver of Additional Evidence; see also 38 C.F.R. § 20.1304(c) (2013).

The Virtual VA electronic system does not contain additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's Parkinson's disease is related to in-service herbicide exposure.


CONCLUSION OF LAW

The Veteran's Parkinson's disease is entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because the Veteran's service connection claim for Parkinson's disease is granted any error related to the VCAA is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for Parkinson's disease, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing service connection are more relaxed.  Section 3.303(e) provides that when exposure to a herbicide agent is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).

Because the Veteran has been diagnosed as having Parkinson's disease and because section 3.309(e) recognizes Parkinson's disease as a disease associated with exposure to certain herbicide agents, service connection may be established with evidence of in-service herbicide exposure.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(d), 3.309(e).

The VA Adjudication Manual (M21-1MR) provides criteria for establishing herbicide exposure for service in Thailand during the Vietnam Era.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10 (q).  VA considers herbicide exposure on a facts-found or direct basis when the Veteran 1) was stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and/or Don Muang; and 2) served at one or more of these air force bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the perimeter of the air base (as shown by MOS (military occupational specialty), performance evaluations, and/or other credible evidence).  The above criteria must be met during the Vietnam Era (February 28, 1961 to May 7, 1975).  See id.

The Veteran was diagnosed as having Parkinson's disease in 2004 and underwent deep-brain stimulation in June 2009 to help manage the disease.  See July 2009 and October 2009 Private Medical Records.  He is prescribed Stalevo and Zelapar to manage his symptoms, which are relatively severe.  See October 2006 and August 2007 Private Medical Records.  

The Veteran served at the Royal Thai Air Force Base of Korat (Korat AFB) from June 1969 to May 1970 as an airplane dispatch clerk.  See Personnel Records and Form DD 214.  While he was stationed at Korat AFB, the Veteran performed security duty on a temporary basis.  In an August 1969 letter to his parents, the Veteran wrote: "Well I'm a cop starting at 3:00 AM this morning for four days.  It's not as bad as I thought it would be.  Matter of fact it's kind of interesting."  At the March 2012 hearing, the Veteran explained that he served with the Military Police and that he patrolled the perimeter of the Korat AFB at night.  He testified that he would leave the patrol jeep to "check foxholes and guns and stuff like that" and "to check the wiring."  He described the foliage surrounding the base as "like a forest area up in Michigan and half of it burned out and it started growing back.  It was kind of small . . . the foliage wasn't really thick."  The Veteran also testified that he trained flight crews in areas close to the air force base perimeter and that the perimeter was "fogged" on at least one occasion.  See also August 2009 Statement.

The Veteran's testimony has significant probative value.  It is consistent with contemporary evidence-namely the August 1969 letter -that establishes that he performed "cop" duties while he was stationed at Korat AFB.  It is also consistent with contemporary performance evaluations that state that the Veteran "volunteered on several occasions to work additional shifts" as a dispatcher and with later performance evaluations that praised the Veteran for "completing additional tasks as well as his assigned duties."  See February 1970 and May 1971 Performance Reports.  Thus, the Veteran's testimony regarding his security duties at Korat AFB establish herbicide exposure in service.

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's claim of service connection for Parkinson's disease is granted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


